In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the presentment agency appeals from an order of the Family Court, Queens County (Lauria, J.), dated October 7, 1993, which granted the respondent’s motion to dismiss the petition.
Ordered that the order is affirmed, without costs or disbursements.
The respondent correctly contends that the delay between the filing of the delinquency petition and his initial appearance violated Family Court Act § 320.2 (1), which provides, in relevant part, that when a respondent is not in detention, the initial appearance must be held "as soon as practicable and, absent good cause shown, within ten days after a petition is filed”. The respondent’s failure to comply with the warrant for his appearance did not alone constitute good cause for the presentment agency’s failure to comply with Family Court Act § 320.2 (1) (see, Matter of Robert S., 192 AD2d 612; Matter of Satori R., 202 AD2d 432). The agency made no showing that it could not execute the warrant and obtain respondent’s appearance within the 10-day period. Under these circumstances, the Family Court properly dismissed the petition.
The presentment agency’s remaining contentions are merit-less. O’Brien, J. P., Pizzuto, Altman and Hart, JJ., concur.